EXHIBIT 99.1 EXECUTION COPY SALE AND SERVICING AGREEMENT among MERRILL AUTO TRUST SECURITIZATION 2008-1, as Issuer, ML ASSET BACKED CORPORATION, as Depositor, and U.S. BANK NATIONAL ASSOCIATION, as Master Servicer Dated as of June 30, 2008 Table of Contents Page ARTICLE I DEFINITIONS AND USAGE 1 ARTICLE II TRUST PROPERTY 1 SECTION 2.1 Conveyance of Trust Property; Intent of the Parties 1 SECTION 2.2 Representations and Warranties of the Depositor regarding the Receivables 2 SECTION 2.3 Repurchase upon Breach 2 SECTION 2.4 Custody of Receivable Files 3 SECTION 2.5 Duties of Master Servicer as Custodian 4 SECTION 2.6 Instructions; Authority to Act 5 SECTION 2.7 Custodian’s Indemnification 5 SECTION 2.8 Effective Period and Termination 5 SECTION 2.9 Representations and Warranties as to the Security Interest of the Issuer in the Receivables 5 ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY 6 SECTION 3.1 Duties of Master Servicer 6 SECTION 3.2 Collection of Receivable Payments 7 SECTION 3.3 Realization Upon Receivables 8 SECTION 3.4 Maintenance of Security Interests in Financed Vehicles 8 SECTION 3.5 Covenants of Master Servicer 9 SECTION 3.6 Purchase of Receivables Upon Breach 9 SECTION 3.7 Servicer Fees 9 SECTION 3.8 Investor Report 10 SECTION 3.9 Annual Statement as to Compliance; Notice of Event of Servicing Termination 10 SECTION 3.10 Annual Independent Certified Public Accountant’s Report 11 SECTION 3.11 Access to Certain Documentation and Information Regarding Receivables 11 SECTION 3.12 Master Servicer Expenses 11 SECTION 3.13 Insurance 12 SECTION 3.14 Form 10-D Reporting 12 SECTION 3.15 Form 10 K Reporting 13 SECTION 3.16 Form 8 K Reporting 14 SECTION 3.17 Reporting Suspension; Amendment; Late Filing of Reports 14 SECTION 3.18 Licenses 15 ARTICLE IV DISTRIBUTIONS; STATEMENTS TO NOTEHOLDERS AND CERTIFICATEHOLDERS 15 SECTION 4.1 Accounts 15 SECTION 4.2 Collections 17 SECTION 4.3 Application of Collections 18 SECTION 4.4 Additional Deposits 18 SECTION 4.5 Distributions 18 SECTION 4.6 Net Deposits 18 SECTION 4.7 Statements to Noteholders and Certificateholders 18 ARTICLE V THE DEPOSITOR 20 SECTION 5.1 Representations, Warranties and Covenants of Depositor 20 SECTION 5.2 Liability of Depositor; Indemnities 21 SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of Depositor 21 SECTION 5.4 Limitation on Liability of Depositor and Others 22 SECTION 5.5 Depositor May Own Notes or Certificates 22 SECTION 5.6 Depositor Certificate of Incorporation 22 ARTICLE VI THE MASTER SERVICER 22 SECTION 6.1 Representations of Master Servicer 22 SECTION 6.2 Indemnities of Master Servicer 23 SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of Master Servicer 24 SECTION 6.4 Limitation on Liability of Master Servicer and Others 24 SECTION 6.5 Subservicing and Delegation of Duties 27 SECTION 6.6 Master Servicer Not to Resign as Master Servicer; Resignation and Termination of Receivables Servicers 28 SECTION 6.7 Master Servicer May Own Notes or Certificates 28 ARTICLE VII SERVICING TERMINATION 28 SECTION 7.1 Events of Servicing Termination 28 SECTION 7.2 Appointment of Successor Master Servicer 30 SECTION 7.3 Notification to Noteholders and Certificateholders 31 SECTION 7.4 Waiver of Past Events of Servicing Termination 32 ARTICLE VIII TERMINATION 32 SECTION 8.1 Optional Purchase of All Receivables 32 SECTION 8.2 Succession Upon Satisfaction and Discharge of Indenture 33 ARTICLE IX MISCELLANEOUS PROVISIONS 33 SECTION 9.1 Amendment 33 SECTION 9.2 Protection of Title to Trust Property 34 SECTION 9.3 Governing Law 36 SECTION 9.4 Notices 36 SECTION 9.5 Severability of Provisions 37 SECTION 9.6 Assignment 37 SECTION 9.7 Further Assurances 37 SECTION 9.8 No Waiver; Cumulative Remedies 37 SECTION 9.9 Third-Party Beneficiaries 37 SECTION 9.10 Actions by Noteholders or Certificateholders 38 SECTION 9.11 Information to Be Provided by the Securities Administrator 38 SECTION 9.12 Form 8-K Filings 38 SECTION 9.13 Additional Regulation AB Provisions 39 SECTION 9.14 Representations and Warranties 39 SECTION 9.15 Limitation of Liability of Owner Trustee, the Indenture Trustee and the Securities Administrator 40 SECTION 9.16 No Petition 40 Schedule A Schedule of Receivables A-1 Schedule B Location of Receivable Files B-1 Appendix A Definitions and Usage Appendix A-1 Appendix B Form 10-K Certification Appendix B-1 Appendix C Item 1119 Parties Appendix C-1 Appendix D Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement Appendix D-1 Appendix E Form 10-K Certification Appendix E-1 SALE AND SERVICING AGREEMENT, dated as of June 30, 2008 (as from time to time amended, supplemented or otherwise modified and in effect, this “Agreement”), among MERRILL AUTO TRUST SECURITIZATION 2008-1 (the “Issuer”), a Delaware statutory trust, ML ASSET BACKED CORPORATION, a Delaware corporation (the “Depositor”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as master servicer (in such capacity, the “Master Servicer”). WHEREAS, the Issuer desires to purchase a portfolio of receivables and related property consisting of motor vehicle retail installment sale contracts and loans; WHEREAS, the Master Servicer is willing to service such receivables on behalf of the Issuer. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND USAGE Except as otherwise specified herein or as the context may otherwise require, capitalized terms used but not otherwise defined herein are defined in Appendix A hereto, which also contains rules as to usage that shall be applicable herein. ARTICLE II TRUST PROPERTY SECTION 2.1Conveyance of Trust Property; Intent of the Parties.(a) In consideration of the Issuer’s delivery to, or upon the order of, the Depositor of the Notes and the Certificates, the Depositor does hereby irrevocably sell, transfer, assign and otherwise convey to the Issuer without recourse (subject to the obligations herein) all right, title and interest of the Depositor, whether now owned or hereafter acquired, in and to the Trust Property.The sale, transfer, assignment and conveyance made hereunder shall not constitute and is not intended to result in an assumption by the Issuer of any obligation of the Depositor to the Obligors or any other Person in connection with the Receivables and the other Trust Property or any agreement, document or instrument related thereto.The Depositor and the Issuer intend that the sale, transfer, assignment and conveyance of the Trust Property pursuant to this Section 2.1 shall be a sale and not a secured borrowing. (b)It is the intention of the Depositor and the Issuer that the transfer of the Trust Property contemplated herein constitute an absolute transfer of the Trust Property (other than for Federal and State tax purposes), conveying good title to the Trust Property from the Depositor to the Issuer.However, in the event that such transfer is deemed to be a transfer for security, the Depositor hereby grants to the Issuer a first priority security interest in all of the Depositor’s right, title and interest in, to and under the Trust Property, whether now owned or existing or hereafter acquired or arising, and all proceeds thereof (including, without limitation, “proceeds” as defined in the UCC as in effect from time to time in the State of New York) and all other rights and property transferred hereunder to secure a loan in an amount equal to all amounts payable under the Notes and the Certificates, and in such event, this Agreement shall constitute a security agreement under applicable law.The Depositor hereby authorizes the Issuer or its agents to file such financing statements and continuation statements as the Issuer may deem advisable in connection with the security interest granted by the Depositor pursuant to the preceding sentence. SECTION 2.2Representations and Warranties of the Depositor regarding the Receivables.The Depositor makes the following representations and warranties with respect to the Receivables, on which the Issuer relies in purchasing the Receivables and pledging the same to the Indenture Trustee.Such representations and warranties speak as of the execution and delivery of this Agreement and as of the Closing Date, but shall survive the sale, transfer and assignment of the Receivables by the Depositor to the Issuer and the pledge of the Receivables by the Issuer to the Indenture Trustee pursuant to the Indenture. (i) Schedule of Receivables.No selection procedures adverse to the Securityholders have been used in selecting the Receivables from all receivables owned by the Depositor which meet the selection criteria specified herein. (ii) No Sale or Transfer.No Receivable has been sold, transferred, assigned or pledged by the Depositor to any Person other than the Issuer; provided that such Receivable has been previously assigned and reacquired by the Depositor. (iii) Good Title.Immediately prior to the transfer and assignment of the Receivables to the Issuer herein contemplated, each Receivable was free and clear of all Liens and rights of others to the extent created by the Depositor; and, immediately upon the transfer thereof, the Issuer has either (i) good and marketable title to each Receivable, free and clear of all Liens and rights of others to the extent created by the Depositor and the transfer has been perfected under applicable law or (ii) a first priority perfected security interest in the Depositor’s rights in each Receivable. SECTION 2.3Repurchase upon Breach.Each of the Depositor, the Master Servicer, the Issuer and the Owner Trustee shall inform the other parties to this Agreement promptly, in writing, upon the discovery by it of any breach of the Depositor’s representations and warranties pursuant to Section 2.2.Unless the breach shall have been cured by the last day of the second Collection Period following written notice to the Indenture Trustee and the Securities Administrator of such breach, the Securities Administrator shall enforce the obligation of the Depositor under this Section2.3 to repurchase any Receivable, the Issuer’s interest in which is materially and adversely affected by the breach as of such last day (or, at the Depositor’s option, the last day of the first Collection Period following the discovery).In consideration of the purchase of the Receivable, the Depositor shall remit the related Purchase Amount (less any Liquidation Proceeds deposited, or to be deposited, in the Collection Account with respect to such Receivable pursuant to Section3.3), in the manner specified in Section 4.4.The sole 2 remedy of the Issuer, the Owner Trustee, the Indenture Trustee, the Securities Administrator, the Noteholders or the Certificateholders with respect to a breach of the Depositor’s representations and warranties pursuant to Section 2.2 shall be to require the Depositor to repurchase such Receivables pursuant to this Section 2.3.The obligation of the Depositor to repurchase under this Section 2.3 shall not be solely dependent upon the actual knowledge of the Depositor of any breached representation or warranty.None of the Owner Trustee, the Indenture Trustee or the Securities Administrator shall have any duty to conduct an affirmative investigation as to the occurrence of any condition requiring the repurchase of any Receivable pursuant to this Section 2.3 or the eligibility of any Receivable for purposes of this Agreement. Each of the Depositor, the Master Servicer, the Issuer and the Owner Trustee shall inform the other parties to this Agreement promptly, in writing, upon the discovery by it of any breach of any of the representation and warranties made with respect to the Receivables in the Receivables Purchase Agreement.The Master Servicer shall notify the Seller of its repurchase obligation.Unless the breach shall have been cured by the last day of the second Collection Period following written notice to the Master Servicer of such breach, the Master Servicer, on behalf of the Issuer, shall enforce the obligation of Seller to repurchase any applicable Receivable, the Issuer’s interest in which is materially and adversely affected by the breach, as of such last day.The Purchase Amount (less any Liquidation Proceeds deposited, or to be deposited, in the Collection Account with respect to such Receivable pursuant to Section 3.3) from such purchase shall be remitted in the manner specified in Section 4.4.None of the Owner Trustee, the Depositor, the Master Servicer, the Issuer, the Indenture Trustee or the Securities Administrator shall have any duty to conduct an affirmative investigation as to the occurrence of any condition requiring the repurchase of any Receivable pursuant to this Section 2.3 or the eligibility of any Receivable for purposes of this Agreement. SECTION 2.4Custody of Receivable Files.To assure uniform quality in servicing the Receivables and to reduce administrative costs, the Issuer, upon the execution and delivery of this Agreement, hereby revocably appoints the Master Servicer, and the Master Servicer hereby accepts such appointment, to act as the agent of the Issuer and the Indenture Trustee as custodian of the following documents or instruments, which are hereby constructively delivered to the Indenture Trustee, as pledgee of the Issuer pursuant to the Indenture, with respect to each Receivable: (i)The original executed Receivable or, if no such original exists, a copy thereof. (ii) The original credit application fully executed by the Obligor or a photocopy thereof or a record thereof on a computer file, diskette or on microfiche. (iii) The original certificate of title or such documents that the Master Servicer or the Depositor shall keep on file, in accordance with its or the Receivables Servicer’s customary procedures, evidencing the first priority perfected security interest of the related Seller in the Financed Vehicle. (iv) Any and all other documents (including any computer file, diskette or microfiche) that the Master Servicer or the Receivables Servicer shall keep on file, in 3 accordance with its or the Receivables Servicer’s customary procedures, relating to a Receivable, an Obligor (to the extent relating to a Receivable), or a Financed Vehicle. The Master Servicer acknowledges that it holds the documents and instruments relating to the Receivables for the benefit of the Issuer and the Indenture Trustee.The Issuer and the Indenture Trustee shall have no responsibility to monitor the Master Servicer’s performance as custodian and shall have no liability in connection with the Master Servicer’s performance of such duties hereunder. SECTION 2.5Duties of Master Servicer as Custodian. (a)Safekeeping.The Master Servicer (or the Receivables Servicer on its behalf) shall hold the Receivable Files for the benefit of the Issuer and the Indenture Trustee and shall maintain such accurate and complete accounts, records and computer systems pertaining to each Receivable File as shall enable the Master Servicer and the Issuer to comply with the terms and conditions of this Agreement and the Indenture Trustee to comply with the terms and conditions of the Indenture.In performing its duties as custodian, the Master Servicer shall act with reasonable care, using that degree of skill and attention that the Master Servicer (or the Receivables Servicer) exercises with respect to the receivable files relating to all comparable automotive receivables that the Master Servicer (or such Receivables Servicer) services for itself or others.The Master Servicer shall enable the Issuer or the Indenture Trustee to identify all Receivables Files and such related accounts, records and computer systems and verify the accuracy of the Master Servicer’s record keeping.The Master Servicer shall promptly report to the Issuer and the Indenture Trustee in writing any failure on its part to hold the Receivable Files and maintain its accounts, records, and computer systems as herein provided and shall promptly take appropriate action to remedy any such failure.Nothing herein shall be deemed to require an initial review or any periodic review by the Issuer, the Owner Trustee or the Indenture Trustee of the Receivable Files. (b)Maintenance of and Access to Records.The Master Servicer shall maintain each Receivable File at its (or the Receivables Servicer’s) offices specified in Schedule B to this Agreement, or at such other office as shall be specified to the Issuer and the Indenture Trustee by 30 days’ prior written notice.The Master Servicer shall make available to the Issuer and the Indenture Trustee or their duly authorized representatives, attorneys, or auditors, the Receivable Files and the related accounts, records and computer systems maintained by the Master Servicer upon reasonable notice during normal business hours as the Issuer or the Indenture Trustee shall reasonably request, which does not unreasonably interfere with the Master Servicer’s (or the Receivables Servicer’s) normal operations. (c)Release of Documents.Upon written instructions from the Indenture Trustee, the Master Servicer shall release or cause to be released any document in the Receivable Files to the Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s designee, as the case may be, at such place or places as the Indenture Trustee may reasonably designate, as soon as is reasonably practicable, to the extent it does not unreasonably interfere with the Master Servicer’s normal operations.The Master Servicer shall not be responsible for any loss occasioned by the 4 failure of the Indenture Trustee or its agent or designee to return any document or any delay in doing so. SECTION 2.6Instructions; Authority to Act.All instructions from the Indenture Trustee shall be in writing and signed by an Authorized Officer of the Indenture Trustee, and the Master Servicer shall be deemed to have received proper instructions with respect to the Receivable Files upon its receipt of such written instructions. SECTION 2.7Custodian’s Indemnification.The Master Servicer, as custodian, shall indemnify the Issuer, the Owner Trustee and the Indenture Trustee for any and all liabilities, obligations, losses, compensatory damages, payments, costs, or expenses of any kind whatsoever that may be imposed on, incurred, or asserted against the Issuer, the Owner Trustee or the Indenture Trustee as the result of any improper act or omission in any way relating to the maintenance and custody by the Master Servicer as custodian of the Receivable Files, subject to and in accordance with Section 6.4 hereof; provided, however, that the Master Servicer shall not be liable (i) to the Issuer for any portion of any such amount resulting from the willful misfeasance, bad faith, or negligence of the Indenture Trustee, the Owner Trustee or the Issuer, (ii) to the Owner Trustee for any portion of any such amount resulting from the willful misfeasance, bad faith, or negligence of the Owner Trustee and (iii) to the Indenture Trustee for any portion of any such amount resulting from the willful misfeasance, bad faith, or negligence of the Indenture Trustee. SECTION 2.8Effective Period and Termination.The Master Servicer’s appointment as custodian shall become effective as of the Closing Date, and shall continue in full force and effect until terminated pursuant to this Section 2.8.If U.S.
